DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Subject Matter Eligibility
In light of the 2019 PEG, Claims 1-20 appear to meet the requirements of §101 as under Step 2A Prong Two, the claim limitation(s) of claims 1, 8, and 14 is/are limitation(s) that are indicative of integration into a practical application, for example, the limitation(s) including: a touch screen a) providing a plurality of display positions, and b) operable to display a plurality of wager options and a plurality of wager amounts, the plurality of wager amounts being draggable to one or more of the plurality of wager options, for executing a wagering game would be considered a method of organizing human activity but for the limitation(s) applying the judicial exception with, or by use of, a particular machine.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saunders et al. (US 2014/0349734 A1) (henceforth, “Saunders”) in view of Gatto et al. (US 2007/0161424 A1) (henceforth, “Gatto”).
Regarding claims 1, 8, and 14, Saunders teaches a non-transitory computer-readable medium, a method, and a gaming machine operable to award a player-selected combination having player- selected symbols, the gaming machine comprising:
a touch screen (e.g., output device 1060 including a touch-screen in Para. 127-128 and Fig. 7B) a) providing a plurality of display positions (e.g., positions 310a to 310m in Fig. 3A), and b) operable to display a plurality of wager options and a plurality of wager amounts (e.g., wager options including options 310a to 310m and wager amounts 340a to 340e in Fig. 3A), the plurality of wager amounts being draggable to one or more of the plurality of wager options (e.g., selecting a betting chip and placing it at an area to wager on in Para. 56-57, wherein, the gaming system enables the player to "drag" the betting chips to the wagering areas in Para. 54), each of the plurality of wager options being associated with a respective symbol and an awardable prize when the respective symbol is displayed (e.g., symbol display areas with specific shapes 310a to 310m in Para. 46-48 and Table 3); and
a game controller comprising a processor and a memory (e.g., memory device 1014 in Para. 117 and Fig. 7B) storing i) a game symbol set (e.g., each of the symbol display areas has or is otherwise associated with one of a plurality of different shapes in Para. 50), each game symbol being associated with two or more of the plurality of wager options (Para. 46-48 and Table 3), and ii) instructions (Para. 26), which, when executed, cause the processor to at least:
form the player-selected combination with a first wager option of the plurality of wager options, the first wager option being associated with a first symbol and a first prize (Para. 46-48 and Table 3), 
control the plurality of display positions to respectively display a plurality of symbols selected from the game symbol set based on a random outcome generated by a random number generator (Para. 58, Para. 60, Para. 66, Para. 103), and
award the first prize when the plurality of symbols displayed at the plurality of display positions include the first symbol (Para. 59 and Fig. 3D).
But Saunders although teaching “…the gaming system enables a player to tailor the overall volatility of a play of the game to the player's preference by selecting a desired combination of symbol display areas to employ for a play of the game” (abstract), lacks in explicitly teaching wherein two or more of the plurality of wager amounts have been dragged to be concurrently applied to the first wager option.  In a related disclosure, Gatto teaches chip-based gaming includes methods for playing electronic games of chance or skill that provide players with a greater number of options and greater wagering flexibility than previous methods have afforded them (see abstract).  More particularly, Gatto teaches chip-based slot machines enable the player to skip betting on some pay lines and/or to weigh (e.g., bet different amounts) one or more pay lines differently than one or more other pay lines, that is, the player may bet different amounts on one or more selected pay lines than on other or remaining pay lines (i.e., two or more wager amounts concurrently applied to a first wager option in Para. 32 and Para. 31).  Gatto states that “options which provide the player with a much richer, more flexible gaming experience than he or she had heretofore enjoyed” (abstract).  As such, it would have been obvious to one of ordinary skill in the art before the effective date of the invention to modify the gaming system and method of Saunders to include the concurrently applied different wager amounts feature of Gatto in order to provide an improved gaming experience for a player, as beneficially taught by Gatto.

Regarding claims 2, 3, 9, and 15, Saunders further teaches the first wager option indicates a first number of the first symbol to occur to win the first prize, and wherein the instructions, when executed, further cause the processor to evaluate the plurality of symbols displayed include the first number of the first symbol (Saunders - e.g., a triangle at 321f in Fig. 3D and Para. 59) and the first number of the first symbol indicates two or more of the first symbol (e.g., multiple symbols of the same shape in Para. 79).
Regarding claims 4, 10, and 16, Saunders further teaches provide additional game symbols in the game symbol set to widen the plurality of wager options available to a player (e.g., plurality of symbols in Para. 29).
Regarding claims 5, 11, and 17, Saunders as modified by Gatto teaches the plurality of wager options include a plurality of player-selectable pay lines (Gatto – e.g., betting on paylines or pay lines in Para. 31-32).
Regarding claims 6, 12, and 18, Saunders as modified by Gatto teaches receive a first wager amount at a first player-selectable pay line, and the first wager amount and a second wager amount at a different second play-selectable pay line (Gatto – e.g., the player may bet different amounts on one or more selected pay lines than on other or remaining pay lines in Para. 31-32).
Regarding claims 7, 13, and 19, Saunders as modified by Gatto teaches receive a first wager amount and a second wager amount at the first wager option, and the first wager amount and a different third wager amount at a second wager option (Gatto – e.g., the player may bet different amounts on one or more selected pay lines than on other or remaining pay lines in Para. 31-32).
Regarding claim 20, Saunders as modified by Gatto teaches highlighting the first wager amount, the second wager amount, and the different third wager amount (Saunders – Fig. 3A-3B, selected bet amount in Para. 56 and Gatto – Number of chips and amounts bet on each payline in Fig. 3 and Fig. 4B, Para. 31-32).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and is listed on the attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715